                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION
 UNITED STATES OF AMERICA,                            )
                                                      )
                               Plaintiff,             )
                                                      )
                      v.                              )     Case No. 2:19-04044-01-CR-C-RK
                                                      )
 CHARLES JUNIOUS ADAMS,                               )
                                                      )
                               Defendant.             )
                                              ORDER
       Before the Court is the Report and Recommendation (doc. 34) prepared by Magistrate
Judge Willie J. Epps, Jr., on August 27, 2020. Neither party filed objections within the 14-day
period provided by Rule 59(a) of the Federal Rules of Criminal Procedure. As a result, the parties
have waived their right to review.          Id.     Accordingly, the Court adopts Judge Epps’s
recommendation and concludes that Defendant is competent to stand trial. The Report and
Recommendation (doc. 34) shall be attached to and made a part of this Order.


       IT IS SO ORDERED.

                                                  s/ Roseann A. Ketchmark
                                                  ROSEANN A. KETCHMARK, JUDGE
                                                  UNITED STATES DISTRICT COURT

DATED: December 11, 2020




          Case 2:19-cr-04044-RK Document 41 Filed 12/11/20 Page 1 of 1
